
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.27

[Conformed Copy]

Qwest Communications International Inc.

Qwest Services Corporation
Qwest Capital Funding, Inc.

$1,775,000,000

71/4% Senior Notes due 2011

71/2% Senior Notes due 2014

Floating Rate Senior Notes due 2009

PURCHASE AGREEMENT

dated January 30, 2004

Banc of America Securities LLC
Credit Suisse First Boston LLC
Deutsche Bank Securities Inc.
Goldman, Sachs & Co.
J.P. Morgan Securities Inc.
Lehman Brothers Inc.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
Morgan Stanley & Co. Incorporated
UBS Securities LLC
Wachovia Capital Markets, LLC

--------------------------------------------------------------------------------


Purchase Agreement


January 30, 2004

BANC OF AMERICA SECURITIES LLC
CREDIT SUISSE FIRST BOSTON LLC
DEUTSCHE BANK SECURITIES INC.
GOLDMAN, SACHS & CO.
J.P. MORGAN SECURITIES INC.
LEHMAN BROTHERS INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
MORGAN STANLEY & CO. INCORPORATED
UBS SECURITIES LLC
WACHOVIA CAPITAL MARKETS, LLC
    As Initial Purchasers
c/o Banc of America Securities LLC
9 West 57th Street
New York, New York 10019

Ladies and Gentlemen:

        Introductory.    Qwest Communications International Inc., a Delaware
corporation ("QCII" or the "Company"), proposes to issue and sell (the
"Offering") to the several Initial Purchasers named in Schedule A (the "Initial
Purchasers"), acting severally and not jointly, the respective amounts set forth
in such Schedule A of an $525 million aggregate principal amount of the
Company's 71/4% Senior Notes due 2011 (the "2011 Notes"), $500 million aggregate
principal amount of the Company's 71/2% Senior Notes due 2014 (the "2014 Notes")
and $750 million aggregate principal amount of the Company's Floating Rate
Senior Notes due 2009 (the "Floating Rate Notes"). The 2011 Notes, the 2014
Notes and the Floating Rate Notes are sometimes hereinafter referred to as a
"series" of Notes and collectively as the "Notes." Banc of America Securities
LLC and the initial purchasers listed on Schedule A have agreed to act as the
several Initial Purchasers in connection with the offering and sale of the
Notes.

        The Notes will be issued pursuant to an indenture, dated as of
February 5, 2004 (the "Indenture"), between the Company and J.P. Morgan Trust
Company, N.A., as trustee (the "Trustee"). The Notes will be guaranteed by Qwest
Services Corporation, a Colorado corporation ("QSC"), and Qwest Capital
Funding, Inc., a Colorado corporation ("QCF" and, together with QSC the
"Guarantors" and together with QSC and QCII, the "Qwest Companies"). Notes will
be issued initially only in book-entry form in the name of Cede & Co., as
nominee of The Depository Trust Company (the "Depositary") pursuant to a letter
of representations, to be dated on or before the Closing Date (as defined in
Section 2) (the "DTC Agreement"), among the Company, the Trustee and the
Depositary.

        The holders of the Notes will be entitled to the benefits of a
registration rights agreement, to be dated as of February 5, 2004 (the
"Registration Rights Agreement"), among the Company, the Guarantors and the
Initial Purchasers, pursuant to which the Company will agree to file a with the
Commission, under the circumstances set forth therein, (i) a registration
statement under the Securities Act (as defined below) relating to another series
of debt securities of the Company (including the related guarantees of the
Guarantors) with terms substantially identical to each respective series of the
Notes (the "Exchange Notes") to be offered in exchange for each series of the
Notes (the "Exchange Offer") and (ii) to the extent required by the Registration
Rights Agreement, a shelf registration statement pursuant to Rule 415 of the
Securities Act relating to the resale by certain holders of the Notes.

        The Guarantors will guarantee, on a joint and several basis, the payment
of principal of, premium and Liquidated Damages (as defined in the Indenture),
if any, and interest on the Notes and the Exchange Notes (the "Guarantees"),
pursuant to and subject to the terms provided in the Indenture. The Guarantees
will be on (i) a senior unsecured basis by QCF, and (ii) a senior subordinated
secured

--------------------------------------------------------------------------------


basis by QSC. The Notes and the Guarantees attached thereto are herein
collectively referred to as the "Securities"; and the Exchange Notes and the
Guarantees attached thereto are herein collectively referred to as the "Exchange
Securities." The Guarantee by QSC will be secured by a second priority security
interest in the same collateral of QSC (the "QSC Collateral") that secures the
Existing Senior Sub Notes Indenture (as defined below) pursuant to an amended
and restated Security and Pledge Agreement (the "Pledge Agreement") among QSC,
BNY Asset Solutions LLC, as collateral agent (the "Collateral Agent") and other
parties thereto, to be dated as of the Closing Date (as defined in
Section 2(b) below and used hereafter with the same meaning).

        The Company understands that the Initial Purchasers propose to make an
offering of the Securities on the terms and in the manner set forth herein and
in the Offering Memorandum (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the "Subsequent Purchasers") at any
time after the date of this Agreement. The Securities are to be offered and sold
to or through the Initial Purchasers without being registered with the
Securities and Exchange Commission (the "Commission") under the Securities Act
of 1933 (as amended, the "Securities Act," which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder), in reliance
upon exemptions therefrom. Pursuant to the terms of the Securities and the
Indenture, investors that acquire Securities shall be deemed to have agreed that
Securities may only be resold or otherwise transferred, after the date hereof,
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A ("Rule 144A") or Regulation S
("Regulation S") thereunder).

        The Company has prepared and delivered to each Initial Purchaser copies
of a Preliminary Offering Memorandum, dated January 29, 2004 (the "Preliminary
Offering Memorandum"), and has prepared and will deliver to each Initial
Purchaser, copies of the Offering Memorandum, dated January 30, 2004, describing
the terms of the Securities, each for use by such Initial Purchaser in
connection with its solicitation of offers to purchase the Securities. As used
herein, the "Offering Memorandum" shall mean, with respect to any date or time
referred to in this Agreement, the Company's Offering Memorandum, dated
January 30, 2004, including amendments or supplements thereto, any exhibits
thereto and any documents incorporated by reference therein, in the most recent
form that has been prepared and delivered by the Company to the Initial
Purchasers in connection with their solicitation of offers to purchase
Securities.

        All references in this Agreement to financial statements and schedules
and other information which is "contained," "included" or "stated" in the
Offering Memorandum (or other references of like import) shall be deemed to mean
and include all such financial statements and schedules and other information
which are incorporated by reference in the Offering Memorandum; and all
references in this Agreement to amendments or supplements to the Offering
Memorandum shall be deemed to mean and include the filing of any document under
the Securities Exchange Act of 1934 (as amended, the "Exchange Act," which term,
as used herein, includes the rules and regulations of the Commission promulgated
thereunder) which is incorporated or deemed to be incorporated by reference in
the Offering Memorandum.

        The Company hereby confirms its agreements with the Initial Purchasers
as follows:

        Section 1. Representations and Warranties. Each of the Company and the
Guarantors hereby represents, warrants and covenants to each Initial Purchaser
as follows:

        (a)   No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers, or in connection with the initial resale of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement and the Offering
Memorandum to register the

2

--------------------------------------------------------------------------------


Securities under the Securities Act or, until such time as the Exchange
Securities are issued pursuant to an effective registration statement, to
qualify the Indenture under the Trust Indenture Act of 1939 (the "Trust
Indenture Act," which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder).

        (b)   No Integration of Offerings or General Solicitation. The Company
has not, directly or indirectly, solicited any offer to buy or offered to sell,
and will not, directly or indirectly, solicit any offer to buy or offer to sell,
in the United States or to any United States citizen or resident, any security
which is or would be integrated with the sale of the Securities in a manner that
would require the Securities to be registered under the Securities Act. None of
the Company, its affiliates (as such term is defined in Rule 501 under the
Securities Act (each, an "Affiliate")), or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has engaged or will engage, in connection with the
offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act. With
respect to those Securities sold in reliance upon Regulation S, (i) none of the
Company, its Affiliates or any person acting on its or their behalf (other than
the Initial Purchasers, as to whom the Company makes no representation or
warranty) has engaged or will engage in any directed selling efforts within the
meaning of Regulation S and (ii) each of the Company and its Affiliates and any
person acting on its or their behalf (other than the Initial Purchasers, as to
whom the Company makes no representation or warranty) has complied and will
comply with the offering restrictions set forth in Regulation S.

        (c)   Eligibility for Resale under Rule 144A. The Securities are
eligible for resale pursuant to Rule 144A and will not be, at the Closing Date,
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
interdealer quotation system.

        (d)   The Offering Memorandum. The Offering Memorandum does not, and at
the Closing Date will not, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that this representation, warranty and agreement shall not apply to
statements in or omissions from the Offering Memorandum made in reliance upon
and in conformity with information furnished to the Company in writing by any
Initial Purchaser through Banc of America Securities LLC expressly for use in
the Offering Memorandum. The Company has not distributed and will not
distribute, prior to the later of the Closing Date and the completion of the
Initial Purchasers' distribution of the Securities, any offering material in
connection with the offering and sale of the Securities other than a preliminary
Offering Memorandum or the Offering Memorandum (it being understood and agreed
that the offer to purchase notes of QCF dated January 29, 2004 and accompanying
letter of transmittal does not and shall not be deemed in any way to constitute
such offering material). The Offering Memorandum has been furnished to you or
will be furnished to you no later than 5:00 p.m. on the date hereof.

        (e)   The Notes and the Exchange Notes. The Notes and the Exchange
Notes, when issued, will be in the form contemplated by the Indenture and will
conform in all material respects to the description thereof in the Offering
Memorandum; the Notes and the Exchange Notes have each been duly authorized by
QCII, and, when executed by QCII and authenticated by the Trustee in accordance
with the provisions of the Indenture and, in the case of the Exchange Notes,
when delivered to the exchanging holders of Notes in connection with the
consummation of the Offering in accordance with the terms of the Offering
Memorandum, will be duly executed, issued and delivered and will constitute
valid and binding obligations of QCII, enforceable against QCII in accordance
with their terms, and will be entitled to the benefits of the Indenture, except
as may be limited by (i) bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar laws now or hereafter in effect relating
to creditors' rights generally, (ii) general principles of equity, including,
without limitation,

3

--------------------------------------------------------------------------------


concepts of materiality, reasonableness, good faith and fair dealing and the
availability of specific performance or injunctive relief and the discretion of
the court before which any proceeding therefor may be brought (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(iii) public policy considerations.

        (f)    The Guarantees. The Guarantee to be issued by each of the
Guarantors and the guarantees to be issued by each of the Guarantors in
connection with the issuance of the Exchange Notes have been duly authorized by
each Guarantor and, upon the execution, authentication and delivery of the
Notes, will be duly executed and delivered, will be entitled to the benefits of
the Indenture, and will constitute valid and binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with its
terms, except as may be limited by (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws now or hereafter in
effect relating to creditor's rights and remedies generally, (ii) general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing and the availability of specific
performance or injunctive relief and the discretion of the court before which
any proceeding therefor may be brought (regardless of whether such enforcement
is considered in a proceeding in equity or at law) and (iii) public policy
considerations.

        (g)   The Indenture. The Indenture has been duly authorized by QCII and
each of the Guarantors and, when executed and delivered by QCII and each of the
Guarantors (assuming the due authorization, execution and delivery by the
Trustee), will have been duly executed and delivered, and on the Closing Date
will constitute a valid and binding obligation of QCII and each of the
Guarantors, enforceable against QCII and each of the Guarantors in accordance
with its terms, except as may be limited by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally, (ii) general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing and the availability of specific
performance or injunctive relief and the discretion of the court before which
any proceeding therefor may be brought (regardless of whether such enforcement
is considered in a proceeding in equity or at law) and (iii) public policy
considerations.

        (h)   The Registration Rights Agreement and DTC Agreement. The
Registration Rights Agreement and the DTC Agreement have been duly authorized by
QCII and each of the Guarantors and, when executed and delivered by QCII and
each of the Guarantors (assuming the due authorization, execution and delivery
by the Trustee, on behalf of the holders of the Notes and, in the case of the
DTC Agreement, the Depositary), will have been duly executed and delivered and
will constitute valid and binding obligations of QCII and each of the
Guarantors, enforceable against QCII and each of the Guarantors in accordance
with their terms, except as may be limited by (1) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally, (2) general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing and the availability of specific
performance or injunctive relief and the discretion of the court before which
any proceeding therefor may be brought (regardless of whether such enforcement
is considered in a proceeding in equity or at law) and (3) public policy
considerations and (ii) any rights to indemnity or contribution thereunder may
be limited by federal and state securities laws and public policy
considerations.

        (i)    The Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by each of the Qwest Companies.

        (j)    The Pledge Agreement. The Pledge Agreement has been duly
authorized by QSC and, when executed and delivered by QSC (assuming the due
authorization, execution and delivery thereof by the other parties thereto and
the Collateral Agent), will have been duly executed and delivered on the Closing
Date, and the Pledge Agreement will constitute a valid and binding obligation of
QSC, enforceable against QSC in accordance with its terms and, upon delivery of
the applicable documents

4

--------------------------------------------------------------------------------


to the Collateral Agent in accordance with the provisions of the Pledge
Agreement, a valid lien on the Collateral, on the Closing Date, securing
obligations of QSC under the Indenture, which lien and security interest will be
superior to and prior to the liens of all third persons existing on the Closing
Date including the liens granted for the benefit of the holders of notes under
the Existing QCII 2008 Indentures (as defined below) and the Existing Senior Sub
Notes Indenture (as defined below), except for senior liens granted for the
benefit of the lenders under the Existing QSC Credit Facility and to be granted
under the New QSC Credit Facility (each as defined below), except as may be
limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws now or hereafter in effect relating to
creditors' rights generally, (ii) general principles of equity, including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing and the availability of specific performance or injunctive relief and
the discretion of the court before which any proceeding therefor may be brought
(regardless of whether such enforcement is considered in a proceeding in equity
or at law), (iii) public policy considerations and (iv) the limitations
described therein relating to regulatory restrictions.

        (k)   No Material Adverse Change. Except as otherwise disclosed in the
Offering Memorandum, subsequent to the respective dates as of which information
is given in the Offering Memorandum: (i) there has been no material adverse
change in the financial position, results of operations or prospects of the
Company and its Subsidiaries, taken as a whole (any such change is called a
"Material Adverse Change"); and (ii) there has been no dividend or distribution
of any kind declared, paid or made by the Company or, except for dividends paid
to the Company or other subsidiaries, any of its subsidiaries on any class of
capital stock or repurchase or redemption by the Company or any of its
subsidiaries of any class of capital stock.

        (l)    Independent Accountants. KPMG LLP, who have performed a review of
or expressed their opinion with respect to the financial statements (which term
as used in this Agreement includes the related notes thereto) filed with the
Commission included in the Offering Memorandum are independent public or
certified public accountants within the meaning of Regulation S-X under the
Securities Act and the Exchange Act. Any non-audit services provided by such
accountants have been approved by the Audit Committee of the Company.

        (m)  Preparation of the Financial Statements. The financial statements,
together with the related schedules and notes, included or incorporated by
reference in the Offering Memorandum, present fairly the consolidated financial
position of the Company and its subsidiaries as of and at the dates indicated
and the results of their operations and cash flows for the periods specified.
Such financial statements have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved, except as may be expressly stated in the related notes
thereto. The financial data set forth in the Offering Memorandum under the
captions "Offering Memorandum Summary—Summary Selected Financial Data" and
"Selected Financial Data" fairly present the information set forth therein on a
basis consistent with that of the audited financial statements contained in the
Offering Memorandum.

        (n)   Incorporation and Good Standing of the Company and Its
Subsidiaries. QCII and each of QCII's subsidiaries (each such subsidiary a
"Subsidiary" and collectively, the "Subsidiaries"), that is a "significant
subsidiary" of QCII (as such term is defined in Rule 1-02 of Regulation S-X) and
each other Subsidiary that is an obligor under the QSC Credit Agreement, or any
material intercompany loan (each such Subsidiary a "Significant Subsidiary" and,
collectively, the "Significant Subsidiaries" and including, but not limited to,
those Subsidiaries listed on Schedule 2), has been duly incorporated or formed,
as the case may be, is validly existing and is in good standing under the laws
of its jurisdiction of incorporation or formation, with all requisite corporate
or other power and authority to own or lease its properties and conduct its
businesses as now conducted as described in the Offering Memorandum, and is duly
qualified to do business as a foreign corporation and is in good standing in all
other jurisdictions where the ownership or leasing of its properties or the
conduct of its businesses

5

--------------------------------------------------------------------------------


requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the financial position, results of
operations or prospects of QCII and its Subsidiaries, taken as a whole (a
"Material Adverse Effect").

        (o)   The Capital Stock. The outstanding shares of capital stock or
other equity interests of each of QCII and each of the Significant Subsidiaries
have been duly authorized and validly issued, are fully paid and nonassessable,
and were not issued in violation of any preemptive or similar rights; except as
disclosed in the Offering Memorandum, all of the outstanding shares of capital
stock or other equity interests of each of the Significant Subsidiaries are
owned, directly or indirectly by QCII, free and clear of all liens,
encumbrances, equities and claims (other than (i) liens to be released in
connection with the payment of indebtedness outstanding under the Second Amended
and Restated Credit Agreement, dated as of August 30, 2002, as amended, among
QCII, QSC, other Subsidiaries of QCII, Bank of America, N.A., as administrative
agent, and the other lenders named therein (the "Existing QSC Credit Facility"),
(ii) liens to be created in connection with the execution of the Credit
Agreement to be dated as of February 2004, among the Company, QSC, Bank of
America, N.A., as administrative agent, and the other lenders named therein (the
"New QSC Credit Facility"), (iii) liens created on December 26, 2002 under
(x) the indenture among QSC, the guarantors named therein and Bank One Trust
company, N.A. relating to the 13% Senior Subordinated Secured Notes due 2007,
the 131/2% Senior Subordinated Secured Notes due 2010 and the 14% Senior
Subordinated Secured Notes due 2014 (the "Existing Senior Sub Notes Indenture")
and (y) the indentures dated as of November 4, 1998 and November 27, 1998,
respectively, between QCII and Bankers Trust Company relating to the 7.50%
Senior Notes due 2008 of QCII and the 7.25% Senior Notes due 2008 of QCII (the
"Existing QCII 2008 Indentures")) and (iv) liens to be created on the Closing
Date under the Indenture, or restrictions on transferability or voting (other
than those imposed by the Securities Act, or the securities or "Blue Sky" laws
of certain jurisdictions).

        (p)   Registration of Securities. No holder of securities of QCII or any
Significant Subsidiary will be entitled to have such securities registered under
the registration statements required to be filed by the Qwest Companies pursuant
to the Registration Rights Agreements.

        (q)   Necessary Corporate Action. The Qwest Companies have taken all
necessary corporate action to authorize the Offering.

        (r)   No Violations. Neither QCII nor any Significant Subsidiary is
(i) in violation of its certificate of incorporation or bylaws (or similar
organizational documents), (ii) except as set forth in the Offering Memorandum,
in violation of any statute, judgment, decree, order, rule or regulation
applicable to QCII or any Significant Subsidiary or any of their respective
properties or assets, except for such violations which would not, individually
or in the aggregate, have a Material Adverse Effect, or (iii) in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement,
note, lease, license, franchise agreement, permit, certificate, contract or
other agreement or instrument to which QCII or any Significant Subsidiary is a
party or to which QCII or any Significant Subsidiary is subject (each, a
"Contract" and collectively, the "Contracts"), except for such defaults which
would not, individually or in the aggregate, have a Material Adverse Effect.

        (s)   All Necessary Consents and Approvals. Assuming compliance with the
limitations and restrictions contained under the heading "Notice to Investors"
in the Offering Memorandum, no consent, approval, authorization or order of any
court or governmental, legislative, judicial, administrative or regulatory
agency, authority or body is required for the making of the Offering, the
exchange of the Notes for the Exchange Notes pursuant to the Exchange Offer, the
execution, delivery and performance of any of this Agreement, the Preliminary
Offering Memorandum, the Offering Memorandum, the Pledge Agreement, the Notes,
the Exchange Notes, the Indenture and the Registration Rights Agreement,
collectively, the "Transaction Documents" or the consummation of the

6

--------------------------------------------------------------------------------


other transactions contemplated in this Agreement, except (i) such as have been
obtained on or prior the Closing Date, (ii) such as may be required under the
Securities Act, the Exchange Act, state securities or "Blue Sky" laws in
connection with the exchange of the New Securities for the Registered Exchange
Notes, as applicable, (iii) such as may be required under the Registration
Rights Agreements, and (iv) such filings and recordings with governmental
authorities as may be required to perfect liens under the Pledge Agreement.

        (t)    No Liens or Encumbrances. The Offering, the exchange of the Notes
for the Exchange Notes pursuant to the Registration Rights Agreement, the
execution, delivery and performance of any of the Transaction Documents and the
consummation of the transactions contemplated in this Agreement will not
conflict with or constitute or result in a breach or violation of, or result in
the creation or imposition of a lien, charge or encumbrance on any material
property or assets of QCII or any Subsidiary (other than as permitted under the
Indentures) under, any of (i) the terms or provisions of, or constitute a
default by QCII or any Subsidiary under, any Contract, (ii) the certificate of
incorporation or bylaws (or similar organizational documents) of QCII or any
Subsidiary or (iii) any statute, judgment, decree, order, rule or regulation of
any court or governmental, legislative, judicial, administrative or regulatory
agency, authority or body applicable to QCII or any Subsidiaries or any of their
respective properties, except for such conflicts, breaches, violations or
defaults, in the case of clauses (i) and (iii), which would not, individually or
in the aggregate, have a Material Adverse Effect.

        (u)   Compliance with the Offering Memorandum. The statements in the
Offering Memorandum under the headings "Description of the Notes," "Description
of Other Indebtedness" and "Certain United States Federal Income Tax
Consequences" fairly summarize the matters described therein in all material
respects.

        (v)   The Transaction Documents. The Transaction Documents conform or
will conform in all material respects to the descriptions thereof in the
Offering Memorandum.

        (w)  No Litigation. Except as set forth in the Offering Memorandum,
there is no action, suit or proceeding by or before any court or governmental,
legislative, judicial, administrative or regulatory agency, authority or body or
any arbitrator involving QCII or any Subsidiary or property of QCII or any
Subsidiary pending or, to the best knowledge of the Qwest Companies, threatened,
except for such actions, suits or proceedings which would not, individually or
in the aggregate, reasonably be expected to have (i) a material adverse effect
on the performance by the Qwest Companies of any of the Transaction Documents,
to the extent each will be a party thereto, the issuance of the Notes, or the
consummation of any of the transactions contemplated hereby or by the
Transaction Documents or (ii) a Material Adverse Effect.

        (x)   Intellectual Property. Except as set forth in the Offering
Memorandum and except for licenses and other rights reasonably expected to be
obtained or developed in the ordinary course of business, each of QCII and each
of the Significant Subsidiaries own or possess all licenses or other rights to
use all material patents, trademarks, service marks, trade names, copyrights and
know-how necessary to conduct the businesses now operated by it as described in
the Offering Memorandum, except where failure to possess such licenses or other
rights would not, individually or in the aggregate, have a Material Adverse
Effect, and neither QCII nor any Significant Subsidiary has received any notice
of infringement of or conflict with (or knows of any such infringement of or
conflict with) asserted rights of others with respect to any patents,
trademarks, service marks, trade names, copyrights or know-how, except for such
infringement or conflict which would not, individually or in the aggregate, have
a Material Adverse Effect.

        (y)   Permits. Except as set forth in the Offering Memorandum and except
for Permits (as defined below) reasonably expected to be obtained in the
ordinary course of business, each of QCII and each of the Subsidiaries possesses
all material licenses, permits, franchises and other governmental
authorizations, consents and approvals necessary (collectively, the "Permits")
to conduct the businesses

7

--------------------------------------------------------------------------------


and own or lease its properties now or proposed to be operated by it as
described in the Offering Memorandum and each of QCII and each of the
Subsidiaries is in compliance with the terms of such Permits, except where
failure to possess such Permits or to so comply would not, individually or in
the aggregate, have a Material Adverse Effect; all of the Permits are valid and
in full force and effect, except where failure to be in full force and effect
would not, individually or in the aggregate, have a Material Adverse Effect;
none of QCII or any Subsidiary has received any notice of any proceeding
relating to the revocation or modification of any such Permit, except where such
revocation or modification would not, individually or in the aggregate, have a
Material Adverse Effect.

        (z)   Conduct of Business. Subsequent to the respective dates as of
which information is given in the Offering Memorandum and except as described
therein or contemplated thereby, neither QCII nor any Subsidiary has incurred
any material liabilities or obligations, direct or contingent, or entered into
any material transactions, not in the ordinary course of business.

        (aa) Environmental Compliance. The Qwest Companies and their Significant
Subsidiaries (i) are in compliance with any and all applicable federal, state,
local and foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, "Environmental
Laws"); (ii) have received and are in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses; and (iii) have not received notice of any actual or
potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except in any such case for any such failure to comply, or failure to receive
required permits, licenses or approvals, or liability as would not, individually
or in the aggregate, have a Material Adverse Effect.

        (bb) Tax Law Compliance. United States Federal income tax returns of
QCII and its Subsidiaries have been examined and closed through the fiscal year
ended December 31, 1992. QCII and its Subsidiaries have filed all United Stated
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by QCII or any Subsidiary, except for taxes
the amounts, applicability or validity of which is being contested in good faith
by appropriate proceedings. The charges, accruals and reserves on the books of
QCII and its Subsidiaries in respect of taxes or other government charges are,
in the opinion of QCII, adequate.

        (cc) Title to Property. Each of QCII and each of the Subsidiaries has
good and marketable title to all real property described in the Offering
Memorandum as being owned by it, and good and marketable title to a leasehold
estate in the real property described in the Offering Memorandum as being leased
by it (except for those leases of real property in which QCII or any Subsidiary
has good title and that would be marketable but for the requirement that the
landlord consent to an assignment or sublease of the lease) except in each case,
to the extent the failure to have such title would not have a Material Adverse
Effect.

        (dd) No Labor Disputes. There is no strike, labor dispute, slowdown or
work stoppage with the employees of QCII or any of the Significant Subsidiaries
which is pending or, to the best knowledge of the Qwest Companies, threatened in
writing, except for such events that would not, individually or in the
aggregate, have a Material Adverse Effect.

        (ee) Company not an "Investment Company." Neither QCII nor any
Significant Subsidiary is now or, after giving effect to the offering and
issuance of the Exchange Notes, and the cancellation of the Notes accepted in
the Exchange Offer and the consummation of the other transactions contemplated
by the Offering Memorandum, will be an "investment company" or a company
"controlled by" an "investment company" within the meaning of the Investment
Company Act of 1940, as amended.

8

--------------------------------------------------------------------------------

        (ff)  No Price Stabilization or Manipulation. Neither QCII nor any
Subsidiary or, to the best knowledge of the Qwest Companies, any of their
directors, senior executive officers or controlling persons has taken, directly
or indirectly, any action designed, or that might reasonably be expected, to
cause or result, under the Securities Act or otherwise, in, or that has
constituted, stabilization or manipulation of the price of any security of any
of the Qwest Companies to facilitate the sale or resale of the Notes.

        (gg) Statistical and Market Data. The statistical and market-related
data included or incorporated by reference in the Offering Memorandum are based
on or derived from sources that the Qwest Companies believe to be reliable and
accurate in all material respects.

        (hh) Solvency. After giving effect the transactions contemplated by this
Agreement and the Offering Memorandum, (a) the fair value of the assets of each
of the Qwest Companies, at a fair valuation, will exceed its debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the properties of each of the Qwest Companies will exceed the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (c) each of the Qwest Companies will be
able to pay its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, and (d) no
Qwest Company will have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and proposed
to be conducted after the date hereof.

        (ii)   Officer's Certificate. Any certificate signed by any officer of
the Qwest Companies and delivered to the Initial Purchasers or counsel for the
Initial Purchasers in connection with the Offering shall be deemed a
representation and warranty by the Qwest Companies as to matters covered thereby
to the Initial Purchasers.

        (jj)   Insurance. Except as otherwise disclosed in the Offering
Memorandum, each of the Company and its domestic subsidiaries are insured by
recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses.

        (kk) ERISA Compliance. Except as would not, individually or in the
aggregate, have a Material Adverse Effect and except as otherwise disclosed in
the Offering Memorandum, (i) the Company and its subsidiaries and any "employee
benefit plan" (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, "ERISA")) established or maintained by the Company, its
subsidiaries or their "ERISA Affiliates" (as defined below) are in compliance in
all material respects with ERISA; (ii) no "reportable event" (as defined under
ERISA) has occurred with respect to any "employee benefit plan" established or
maintained by the Company, its subsidiaries or any of their ERISA Affiliates;
(iii) no "employee benefit plan" established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates has any "accumulated funding
deficiency" (as defined in ERISA); (iv) neither the Company, its subsidiaries
nor any of their ERISA Affiliates has incurred any liability under (a) Title IV
of ERISA with respect to termination of, or withdrawal from, any "employee
benefit plan" or (b) Sections 412, 4971, 4975 or 4980B of the Code and (v) each
"employee benefit plan" established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401 of the Code is so qualified and nothing has occurred, whether
by action or failure to act, which would cause the loss of such qualification.
"ERISA Affiliate" means, with respect to the Company or a subsidiary, any member
of any group of organizations described in Sections 414, or of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the "Code") of which the Company or such subsidiary
is a member.

        (ll)   Compliance with Sarbanes-Oxley Act of 2002. The Company and, to
the best of its knowledge, its officers and directors are in compliance in all
material respects with the applicable provisions of the

9

--------------------------------------------------------------------------------


Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the "Sarbanes-Oxley Act") that are effective.

        Section 2. Purchase, Sale and Delivery of the Securities.

        (a)   The Securities. The Company agrees to issue and sell to the
several Initial Purchasers, severally and not jointly, all of the Securities
upon the terms herein set forth. On the basis of the representations, warranties
and agreements herein contained, and upon the terms but subject to the
conditions herein set forth, the Initial Purchasers agree, severally and not
jointly, to purchase from the Company the aggregate principal amount of each
series of Notes to the extent set forth opposite their names on Schedule A, at
the respective purchase price for each series of Securities, as set forth on
Schedule A as a percentage of the principal amount thereof payable on the
Closing Date.

        (b)   The Closing Date. Delivery of certificates for each series of
Notes in definitive form to be purchased by the Initial Purchasers and payment
therefor shall be made at the offices of Cahill Gordon & Reindel llp, 80 Pine
Street, New York, New York 10005 (or such other place as may be agreed to by the
Company and the Initial Purchasers) at 9:00 a.m. New York City time, on the date
specified on Schedule A for such series of Notes, or such other time and date as
the Initial Purchasers shall designate by notice to the Company (the time and
date of such closing for each series of Notes is called the "Closing Date" with
respect to that particular series).

        (c)   Delivery of the Securities. The Company shall deliver, or cause to
be delivered, to Banc of America Securities LLC for the accounts of the several
Initial Purchasers certificates for the Securities at the Closing Date against
the irrevocable release of a wire transfer of immediately available funds for
the amount of the purchase price therefor. The certificates for the Securities
shall be in such denominations and registered in the name of Cede & Co., as
nominee of the Depositary, pursuant to the DTC Agreement, and shall be made
available for inspection on the business day preceding the Closing Date at a
location in New York City, as the Initial Purchasers may designate. Time shall
be of the essence, and delivery at the time and place specified in this
Agreement is a further condition to the obligations of the Initial Purchasers.

        (d)   Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that it is a "qualified institutional buyer" within the meaning of
Rule 144A (a "Qualified Institutional Buyer") and an "accredited investor"
within the meaning of Rule 501 under the Securities Act (an "Accredited
Investor").

        Section 3. Additional Covenants. The Qwest Companies further covenant
and agree with each Initial Purchaser as follows:

        (a)   Initial Purchasers' Review of Proposed Amendments and Supplements.
Until the later of the Closing Date and the resale of all of the Notes by the
Initial Purchasers to the Subsequent Purchasers, prior to amending or
supplementing the Offering Memorandum (including any amendment or supplement
through incorporation by reference of any report filed under the Exchange Act),
the Qwest Companies shall furnish to the Initial Purchasers for review a copy of
each such proposed amendment or supplement, and the Qwest Companies shall not
use any such proposed amendment or supplement to which the Initial Purchasers
reasonably object.

        (b)   Amendments and Supplements to the Offering Memorandum and Other
Securities Act Matters. If, prior to the completion of the placement of the
Securities by the Initial Purchasers with the Subsequent Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Offering Memorandum in order to make the statements therein, in
the light of the circumstances when the Offering Memorandum is delivered to a
purchaser, not misleading, or if in the reasonable opinion of the Initial
Purchasers or counsel for the Initial Purchasers it is otherwise necessary to
amend or supplement the Offering Memorandum to comply with law, the Company
agrees to promptly prepare (subject to Section 3(a) hereof), and furnish at its
own expense to the Initial

10

--------------------------------------------------------------------------------


Purchasers, amendments or supplements to the Offering Memorandum so that the
statements in the Offering Memorandum as so amended or supplemented will not, in
the light of the circumstances when the Offering Memorandum is delivered to a
purchaser, be misleading or so that the Offering Memorandum, as amended or
supplemented, will comply with law.

        The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, amendment or supplement referred to in
this Section 3.

        (c)   Copies of the Offering Memorandum. The Company agrees to furnish
the Initial Purchasers, without charge, as many copies of the Offering
Memorandum and any amendments and supplements thereto as they shall have
reasonably requested.

        (d)   Blue Sky Compliance. The Company shall cooperate with the Initial
Purchasers and counsel for the Initial Purchasers to qualify or register the
Securities for sale under (or obtain exemptions from the application of) the
Blue Sky or state securities laws of those jurisdictions designated by the
Initial Purchasers, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. The Company shall not be required to qualify
as a foreign corporation or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign corporation. The Company
will advise the Initial Purchasers promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such qualification, registration or exemption,
the Company shall use its reasonable best efforts to obtain the withdrawal
thereof at the earliest possible moment.

        (e)   Use of Proceeds. The Company shall apply the net proceeds from the
sale of the Securities sold by it in the manner described under the caption "Use
of Proceeds" in the Offering Memorandum.

        (f)    The Depositary. The Company will cooperate with the Initial
Purchasers and use its best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.

        (g)   Future Reports. For so long as any Securities or Exchange
Securities remain outstanding, the Company will furnish to Banc of America
Securities LLC: (i) as soon as practicable after the end of each fiscal year,
copies of the Annual Report of the Company containing the balance sheet of the
Company as of the close of such fiscal year and statements of income,
stockholders' equity and cash flows for the year then ended and the opinion
thereon of the Company's independent public or certified public accountants;
(ii) as soon as practicable after the filing thereof, copies of each proxy
statement, Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current
Report on Form 8-K or other report filed by the Company with the Commission, the
NASD or any securities exchange; and (iii) as soon as available, copies of any
report or communication of the Company mailed generally to holders of its
capital stock or debt securities (including the holders of the Securities). The
availability of any such report, proxy statement or communication on the
Commission's EDGAR system shall be sufficient to satisfy the Company's
obligation to furnish such report, proxy statement or communication under this
section.

        (h)   No Integration. The Company agrees that it will not and will cause
its Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of "integration" referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements

11

--------------------------------------------------------------------------------


of the Securities Act provided by Section 4(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

        (i)    Legended Securities. Each certificate for a Note will bear the
legend contained in "Transfer Restrictions" in the Offering Memorandum for the
time period and upon the other terms stated in the Offering Memorandum.

        (j)    PORTAL. The Company will use its reasonable best efforts to cause
such Notes to be eligible for the National Association of Securities
Dealers, Inc. PORTAL market (the "PORTAL market").

        Banc of America Securities LLC, on behalf of the several Initial
Purchasers, may, in its sole discretion, waive in writing the performance by the
Company of any one or more of the foregoing covenants or extend the time for
their performance.

        Section 4. Payment of Expenses. The Company agrees to pay all costs,
fees and expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby, including
without limitation, (i) all expenses incident to the issuance and delivery of
the Securities (including all printing and engraving costs), (ii) all necessary
issue, transfer and other stamp taxes in connection with the issuance and sale
of the Securities to the Initial Purchasers, (iii) all fees and expenses of the
Company's and the Guarantors' counsel, independent public or certified public
accountants and other advisors, (iv) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
each preliminary Offering Memorandum and the Offering Memorandum (including
financial statements and exhibits), and all amendments and supplements thereto,
this Agreement, the Registration Rights Agreement, the Indenture, the DTC
Agreement, and the Notes and the Guarantees, (v) all filing fees, attorneys'
fees and expenses incurred by the Company or the Initial Purchasers in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the Blue Sky laws and, if requested by the Initial Purchasers,
preparing and printing a "Blue Sky Survey" or memorandum, and any supplements
thereto, advising the Initial Purchasers of such qualifications, registrations
and exemptions, (vi) the fees and expenses of the Trustee, including the fees
and disbursements of counsel for the Trustee in connection with the Indenture,
the Securities and the Exchange Securities, (vii) any fees payable in connection
with the rating of the Securities or the Exchange Securities with the ratings
agencies and the listing of the Securities with the PORTAL market, (viii) any
filing fees incident to, and any reasonable fees and disbursements of counsel to
the Initial Purchasers in connection with the review by the National Association
of Securities Dealers, Inc., if any, of the terms of the sale of the Securities
or the Exchange Securities, and (ix) all fees and expenses (including reasonable
fees and expenses of counsel) of the Company and the Guarantors in connection
with approval of the Securities by DTC for "book-entry" transfer, and the
performance by the Company and the Guarantors of their respective other
obligations under this Agreement. Except as provided in this Section 4,
Section 6, Section 8 and Section 9 hereof, the Initial Purchasers shall pay
their own expenses, including the fees and disbursements of their counsel.

        Section 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 1 hereof as of the date hereof and as of the Closing Date as
though then made and to the timely performance by the Company of its covenants
and other obligations hereunder, and to each of the following additional
conditions:

        (a)   Accountants' Comfort Letter. On the date hereof, the Initial
Purchasers shall have received from KPMG LLP, independent public or certified
public accountants for the Company, a letter dated the date hereof addressed to
the Initial Purchasers, in form and substance satisfactory to the Initial
Purchasers, containing statements and information of the type ordinarily
included in accountant's

12

--------------------------------------------------------------------------------


"comfort letters" to Initial Purchasers, with respect to the audited and
unaudited financial statements and certain financial information contained in
the Offering Memorandum.

        (b)   No Material Adverse Change or Ratings Agency Change. For the
period from and after the date of this Agreement and prior to the Closing Date:

        (i)    in the judgment of the Initial Purchasers there shall not have
occurred any Material Adverse Change; and

        (ii)   there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded any securities of the Company or any of its
subsidiaries by any "nationally recognized statistical rating organization" as
such term is defined for purposes of Rule 436 under the Securities Act.

        (c)   Opinion of Counsel for the Company. On the Closing Date the
Initial Purchasers shall have received the favorable opinions of in-house
counsel of the Company and outside counsel for the Company, dated as of such
Closing Date, the forms of which are attached as Exhibit A.

        (d)   Opinion of Counsel for the Initial Purchasers. On the Closing Date
the Initial Purchasers shall have received the favorable opinion of Cahill
Gordon & Reindel llp, counsel for the Initial Purchasers, dated as of such
Closing Date, with respect to such matters as may be reasonably requested by the
Initial Purchasers.

        (e)   Officers' Certificate. On the Closing Date the Initial Purchasers
shall have received a written certificate executed by an executive officer of
the Company and the Chief Financial Officer of the Company, dated as of the
Closing Date, to the effect set forth in subsection (b)(ii) of this Section 5,
and further to the effect that to the best knowledge of such officer:

        (i)    for the period from and after the date of this Agreement and
prior to the Closing Date there has not occurred any Material Adverse Change;

        (ii)   the representations, warranties and covenants of the Company set
forth in Section 1 of this Agreement are true and correct with the same force
and effect as though expressly made on and as of the Closing Date; and

        (iii)  the Company has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to the
Closing Date.

        (f)    Bring-down Comfort Letter. On the Closing Date the Initial
Purchasers shall have received from KPMG LLP, independent public or certified
public accountants for the Company, a letter dated such date, in form and
substance satisfactory to the Initial Purchasers, to the effect that they
reaffirm the statements made in the letter furnished by them pursuant to
subsection of this Section 5, except that the specified date referred to therein
for the carrying out of procedures shall be no more than three business days
prior to the Closing Date.

        (g)   PORTAL Listing. At the Closing Date the Notes shall have been
designated for trading on the PORTAL market.

        (h)   Registration Rights Agreement. The Company shall have entered into
the Registration Rights Agreement and the Initial Purchasers shall have received
executed counterparts thereof.

        (i)    Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

13

--------------------------------------------------------------------------------


        If any condition specified in this Section 5 is not satisfied when and
as required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 4, Section 6, Section 8 and Section 9 shall at
all times be effective and shall survive such termination.

        Section 6. Reimbursement of Initial Purchasers' Expenses. If this
Agreement is terminated by the Initial Purchasers pursuant to Section 5, or if
the sale to the Initial Purchasers of the Securities on the Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or to comply with any provision hereof,
the Company agrees to reimburse the Initial Purchasers (or such Initial
Purchasers as have terminated this Agreement with respect to themselves),
severally, upon demand for all out-of-pocket expenses that shall have been
reasonably incurred by the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Securities, including but not limited
to fees and disbursements of counsel, printing expenses, travel expenses,
postage, facsimile and telephone charges.

        Section 7. Offer, Sale and Resale Procedures. Each of the Initial
Purchasers, on the one hand, and the Company and each of the Guarantors, on the
other hand, hereby establish and agree to observe the following procedures in
connection with the offer and sale of the Securities:

        (A)  Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be qualified
institutional buyers (as defined in Rule 144A under the Securities Act) or
non-U.S. persons outside the United States to whom the offeror or seller
reasonably believes offers and sales of the Securities may be made in reliance
upon Regulation S under the Securities Act, upon the terms and conditions set
forth in Annex I hereto, which Annex I is hereby expressly made a part hereof.

        (B)  The Securities will be offered by approaching prospective
Subsequent Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

        (C)  With respect to offers and sales of Notes outside the United
States, each Initial Purchaser understands that no action has been or will be
taken in any jurisdiction by the Qwest Companies that would permit a public
offering of the Notes, or possession or distribution of either the Preliminary
Offering Memorandum or the Final Offering Memorandum or any other offering or
publicity material relating to the Notes, in any country or jurisdiction where
legal or regulatory action for that purpose is required.

        (D)  Upon original issuance by the Company, and until such time as the
same is no longer required under the applicable requirements of the Securities
Act, the Securities (and all securities issued in exchange therefor or in
substitution thereof, other than the Exchange Securities) shall bear the
following legend:

"THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE

14

--------------------------------------------------------------------------------

PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE
COMPANY THAT (A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED,
ONLY (1)(a) INSIDE THE UNITED STATES TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER
THE SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE) OR (d) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE MADE AS TO THE
AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF THE SECURITY
EVIDENCED HEREBY."

        Following the sale of the Securities by the Initial Purchasers to
Subsequent Purchasers pursuant to the terms hereof, the Initial Purchasers shall
not be liable or responsible to the Company for any losses, damages or
liabilities suffered or incurred by the Company, including any losses, damages
or liabilities under the Securities Act, arising from or relating to any resale
or transfer of any Security by any Persons other than the respective Initial
Purchasers.

        Section 8. Indemnification. The Qwest Companies, jointly and severally,
hereby agree to hold each Initial Purchaser harmless and to indemnify each
Initial Purchaser (including any of its affiliated companies and any director,
officer, agent or employee of such Initial Purchaser or any such affiliated
company) in its capacity as Initial Purchaser and any director, officer or other
person controlling (within the meaning of Section 20(a) of the Exchange Act)
such Initial Purchaser (including any of such Initial Purchaser's affiliated
companies) (collectively, "Indemnified Persons") from and against any and all
losses, claims, damages, liabilities or expenses (whether direct or indirect, in
contract, tort or otherwise) whatsoever, as incurred (including the cost of any
investigation and preparation) arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Offering
Memorandum, or any omission or alleged omission to state in any the Offering
Memorandum a material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading except for any such loss, claim, damage, liability or expense which
arises out of or is based upon (x) any untrue statement or alleged untrue
statement of a material fact contained in the Offering Memorandum or (y) any
omission or alleged omission to state in the Offering Memorandum a material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, if in any such case
such statement or omission relates to such Initial Purchaser and was made in
reliance upon and in conformity with information furnished in writing by such
Initial Purchaser to the Qwest Companies expressly for use therein, it being
understood and agreed that the only such

15

--------------------------------------------------------------------------------


information furnished by or on behalf of each Initial Purchaser consists of the
fifth, sixth and eighth paragraphs under the caption "Plan of Distribution" in
the Offering Memorandum (the "Initial Purchaser Information"). The foregoing
indemnity shall be in addition to any liability which the Qwest Companies might
otherwise have to such Initial Purchaser and such other Indemnified Persons.

        Each Initial Purchaser severally hereby agrees to hold the Qwest
Companies harmless and to indemnify the Qwest Companies (including any of their
respective affiliated companies and any director, officer, agent or employee of
the Qwest Companies or any such affiliated company) and any director, officer or
other person controlling (within the meaning of Section 20(a) of the Exchange
Act) the Qwest Companies (including any of the Qwest Companies' affiliated
companies) from and against any and all losses, claims, damages, liabilities or
expenses (whether direct or indirect, in contract, tort or otherwise)
whatsoever, as incurred (including the cost of any investigation and
preparation) arising out of or based upon any untrue statement or alleged untrue
statement of a material fact contained in the Initial Purchaser Information
furnished by such Initial Purchaser for inclusion in the Offering Memorandum, or
any omission or alleged omission to state in such Initial Purchaser Information
a material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

        If a claim is made against any Indemnified Person as to which such
Indemnified Person may seek indemnity under this Section 8, such Indemnified
Person shall notify the Qwest Companies promptly after any written assertion of
such claim threatening to institute an action or proceeding with respect thereto
and shall notify the Qwest Companies promptly of any action commenced against
such Indemnified Person within a reasonable time after such Indemnified Person
shall have been served with a summons or other first legal process giving
information as to the nature and basis of the claim. Failure to so notify the
Qwest Companies shall not, however, relieve the Qwest Companies from any
liability which it may have on account of the indemnity under this Section 8,
except to the extent such failure results in the forfeiture by the Qwest
Companies of substantial rights and defenses. The Qwest Companies shall have the
right to assume the defense of any such litigation or proceeding, including the
engagement of counsel reasonably satisfactory to such Initial Purchaser. In any
such litigation or proceeding the defense of which the Qwest Companies shall
have so assumed, any Indemnified Person shall have the right to participate in
such litigation or proceeding and to retain its own counsel, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Qwest Companies shall have failed promptly to assume the defense
thereof and employ counsel as provided above, or (ii) counsel to the Indemnified
Person reasonably determines that representation of such Indemnified Person by
the Qwest Companies' counsel would present the Qwest Companies' counsel with a
conflict of interest. It is understood that the Qwest Companies shall not, in
connection with any litigation or proceeding or related litigation or proceeding
in the same jurisdiction, be liable under this Agreement for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all such Indemnified Persons and that all such fees and expenses shall be
reimbursed as they are incurred. Such separate firm shall be designated by the
Initial Purchasers.

        The Qwest Companies agree to notify each Initial Purchaser promptly of
the written assertion of any claim in connection with the Offering against it,
any of its officers or directors or any person who controls it within the
meaning of Section 20(a) of the Exchange Act. The Qwest Companies will not
settle, compromise or consent to entry of judgment with respect to any
litigation or proceeding in respect of which indemnity may be sought hereunder,
whether or not an Initial Purchaser or its related Indemnified Persons is an
actual or potential party to such litigation or proceeding, without each Initial
Purchaser's prior written consent (which consent shall not be unreasonably
withheld or delayed), unless such settlement, compromise or consent (i) includes
an unconditional release of each such Initial Purchaser and its related
Indemnified Persons from all liability in any way related to or arising out of
such litigation or proceeding and (ii) does not impose any actual or potential
liability or any other obligation upon any such Initial Purchaser and its
related Indemnified Persons and does not contain any factual or legal admission
of fault, culpability or a failure to act by or with respect to any such Initial
Purchaser and its related Indemnified Persons.

16

--------------------------------------------------------------------------------

        Section 9. Contribution. If the indemnification provided for in
Section 8 is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company in respect of one or more series of
Securities in which the related Initial Purchasers participated as such, on the
one hand, and the Initial Purchasers, on the other hand, from the offering of
the Securities of such series pursuant to this Agreement or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, on
the one hand, and the Initial Purchasers, on the other hand, in connection with
the statements or omissions or inaccuracies in the representations and
warranties herein which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations. The relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, in connection with the offering of the Securities pursuant to
this Agreement in respect of one or more series of Securities in which the
related Initial Purchaser participated as such shall be deemed to be in the same
respective proportions as the total net proceeds from the offering of the
Securities of such series pursuant to this Agreement (before deducting expenses)
received by the Company, and the total discount received by the Initial
Purchasers bear to the aggregate initial offering price of the Securities of
such series. The relative fault of the Company, on the one hand, and the Initial
Purchasers, on the other hand, shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact or any such inaccurate
or alleged inaccurate representation or warranty relates to information supplied
by the Company, on the one hand, or the Initial Purchasers, on the other hand,
and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

        The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8, any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 8 with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8 for purposes of indemnification.

        The Company and the Initial Purchasers agree that it would not be just
and equitable if contribution pursuant to this Section 9 were determined by pro
rata allocation (even if the Initial Purchasers were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in this Section 9.

        Notwithstanding the provisions of this Section 9, no Initial Purchaser
shall be required to contribute any amount in excess of the discount received by
such Initial Purchaser in connection with the Securities distributed by it. No
person guilty of fraudulent misrepresentation (within the meaning of Section 11
of the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers'
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective commitments as set forth opposite their names
in Schedule A. For purposes of this Section 9, each director, officer and
employee of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company, and each person, if any, who controls the Company with
the meaning of the Securities Act and the Exchange Act shall have the same
rights to contribution as the Company.

17

--------------------------------------------------------------------------------


        Section 10. Termination of this Agreement. Prior to the Closing Date,
this Agreement may be terminated by Banc of America Securities LLC, on behalf of
the Initial Purchasers, by notice given to the Company if at any time:
(i) trading or quotation in any of the Company's securities shall have been
suspended or limited by the Commission or by the New York Stock Exchange, or
trading in securities generally on either the Nasdaq Stock Market or the New
York Stock Exchange shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such stock exchanges by
the Commission or the NASD; (ii) a general banking moratorium shall have been
declared by any of federal or New York authorities; (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any national or international crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in the United States' or
international political, financial or economic conditions, as in the judgment of
the Initial Purchasers is material and adverse and makes it impracticable to
market the Securities in the manner and on the terms described in the Offering
Memorandum or to enforce contracts for the sale of securities; or (iv) since the
date of the Offering Memorandum, there shall have occurred any Material Adverse
Change which in the judgment of the Initial Purchasers makes it impracticable to
market the Securities in the manner and on the terms described in the Offering
Memorandum. Any termination pursuant to this Section 10 shall be without
liability on the part of (i) the Company to any Initial Purchaser, except that
the Company shall be obligated to reimburse the expenses of the Initial
Purchasers pursuant to Sections 4 and 6 hereof, (ii) any Initial Purchaser to
the Company, or (iii) any party hereto to any other party except that the
provisions of Section 8 and Section 9 shall at all times be effective and shall
survive such termination.

        Section 11. Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers and of the several Initial Purchasers
set forth in or made pursuant to this Agreement will remain in full force and
effect, regardless of any investigation made by or on behalf of any Initial
Purchaser or the Company or any of its or their partners, officers or directors
or any controlling person, as the case may be, and will survive delivery of and
payment for the Securities sold hereunder and any termination of this Agreement.

        Section 12. Notices. All communications hereunder shall be in writing
and shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

        If to the Initial Purchasers:

Banc of America Securities LLC
9 West 57th Street
New York, NY 10019
Attention: Legal Department
Fax: (212) 583-8567

        with a copy to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention: James J. Clark, Esq.
                  Jonathan A. Schaffzin, Esq.
Fax: (212) 269-5420

18

--------------------------------------------------------------------------------



        If to the Qwest Companies:

Qwest Communications International Inc.
Qwest Services Corporation
Qwest Capital Funding, Inc.
1801 California Street
Denver, Colorado 80202
Attention: Chief Financial Officer
Fax: (303) 296-6920
General Counsel
Fax: (303) 296-5974

        with a copy to:

Gibson, Dunn & Crutcher LLP
1801 California Street, Suite 4200
Denver, Colorado 80202
Attention: Richard M. Russo, Esq.
Fax: (303) 313-2838

        and a copy to:

O'Melveny & Myers
400 South Hope Street
Los Angeles, California 90071
Attention: David J. Johnson, Jr., Esq.
Fax: (213) 430-6407

        Any party hereto may change the address for receipt of communications by
giving written notice to the others.

        Section 13. Successors. This Agreement will inure to the benefit of and
be binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 16 hereof, and to the benefit of the employees, officers and
directors and controlling persons referred to in Section 8 and Section 9, and in
each case their respective successors, and no other person will have any right
or obligation hereunder. The term "successors" shall not include any purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.

        Section 14. Partial Unenforceability. The invalidity or unenforceability
of any Section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other Section, paragraph or provision hereof.
If any Section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

        Section 15. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE.

        Section 16. Default of One or More of the Several Initial Purchasers. If
any one or more of the several Initial Purchasers with respect to a series of
Notes shall fail or refuse to purchase Notes of such series that it or they have
agreed to purchase hereunder on the Closing Date, and the aggregate principal
amount of Notes of such series which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase does not exceed 10%
of the aggregate principal amount of the Notes of such series to be purchased on
such date, the other Initial Purchasers with respect to such series shall be
obligated, severally, in the proportions that the principal amount of Notes of
such series set forth opposite their respective names on Schedule A bears to the
aggregate principal amount of

19

--------------------------------------------------------------------------------


Notes of such series set forth opposite the names of all such non-defaulting
Initial Purchasers, or in such other proportions as may be specified by the
Initial Purchasers with respect to such series with the consent of the
non-defaulting Initial Purchasers with respect to such series, to purchase the
Notes of such series which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase on such date. If any one or
more of the Initial Purchasers with respect to a series of Notes shall fail or
refuse to purchase Notes of such series and the aggregate principal amount of
Notes of such series with respect to which such default occurs exceeds 10% of
the aggregate principal amount of Notes of such series to be purchased on the
Closing Date, and arrangements satisfactory to the Initial Purchasers with
respect to a series of Notes and the Company for the purchase of such Notes are
not made within 48 hours after such default, this Agreement shall terminate with
respect to such series of Notes without liability of any party to any other
party except that the provisions of Section 4, Section 6, Section 8 and
Section 9 shall at all times be effective and shall survive such termination. In
any such case either the Initial Purchasers or the Company shall have the right
to postpone the Closing Date, as the case may be, but in no event for longer
than seven days in order that the required changes, if any, to the Offering
Memorandum or any other documents or arrangements may be effected.

        As used in this Agreement, the term "Initial Purchaser" shall be deemed
to include any person substituted for a defaulting Initial Purchaser under this
Section 16. Any action taken under this Section 16 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

        Section 17. General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement may not be amended or modified unless in writing by all of the
parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
The Table of Contents and the section headings herein are for the convenience of
the parties only and shall not affect the construction or interpretation of this
Agreement.

20

--------------------------------------------------------------------------------

        If the foregoing is in accordance with your understanding of our
agreement, kindly sign and return to the Company the enclosed copies hereof,
whereupon this instrument, along with all counterparts hereof, shall become a
binding agreement in accordance with its terms.


 
 
Very truly yours,
 
 
QWEST COMMUNICATIONS INTERNATIONAL INC.
QWEST SERVICES CORPORATION
QWEST CAPITAL FUNDING, INC.
 
 
By:
 
/s/  OREN SHAFFER      

--------------------------------------------------------------------------------

Name: Oren Shaffer
Title: Vice Chairman and Chief Financial Officer

        The foregoing Purchase Agreement is hereby confirmed and accepted by the
Initial Purchasers as of the date first above written.

BANC OF AMERICA SECURITIES LLC
CREDIT SUISSE FIRST BOSTON LLC
DEUTSCHE BANK SECURITIES INC.
GOLDMAN, SACHS & CO.
J.P. MORGAN SECURITIES INC.
LEHMAN BROTHERS INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
MORGAN STANLEY & CO. INCORPORATED
UBS SECURITIES LLC
WACHOVIA CAPITAL MARKETS, LLC


By:
 
BANC OF AMERICA SECURITIES LLC
 
 
By:
 
/s/  LEE ANN GLIHA      

--------------------------------------------------------------------------------

Name: Lee Ann Gliha
Title: Vice President
 
 

21

--------------------------------------------------------------------------------



QuickLinks


Purchase Agreement
